UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 or oTransition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-15423 BANCTRUST FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Alabama 63-0909434 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 St. Joseph Street, Mobile, Alabama (Address of principal executive offices) (Zip Code) (251) 431-7800 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do notcheck if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Shares of common stock ($0.01 par) outstanding at May 9, 2011: 17,983,482 BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES INDEX TO FORM 10 - Q PARTI. Financial Information Page Number Item 1 - Financial Statements Unaudited Condensed Consolidated Statements of Condition - March 31, 2011 and December 31, 2010 1 Unaudited Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2011 and 2010 2 Unaudited Condensed Consolidated Statements of Shareholders' Equity and Comprehensive Income - Three Months Ended March 31, 2011 and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements – March 31, 2011 and 2010 5 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 57 Item 4 - Controls and Procedures 57 PART II. Other Information 58 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 6 - Exhibits 58 Signatures 59 Exhibit Index 60 PART I. FINANCIAL INFORMATION BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (Dollars and shares in thousands, except per share amounts) March 31, 2011 December 31, 2010 ASSETS Cash and Due from Banks $ $ Interest-Bearing Deposits in Other Financial Institutions Securities Available for Sale, at Fair Value Loans Held for Sale 98 Loans and Leases Allowance for Loan and Lease Losses ) ) Loans and Leases, Net Premises and Equipment, Net Accrued Income Receivable Other Intangible Assets Cash Surrender Value of Life Insurance Other Real Estate Owned Other Assets Total Assets $ 2,184,760 $ LIABILITIES Non-Interest-Bearing Demand Deposits $ $ Interest-Bearing Demand Deposits Savings Deposits Large Denomination Time Deposits (of $100 or more) Other Time Deposits Total Deposits Short-Term Borrowings Federal Home Loan Bank Advances andLong-Term Debt Other Liabilities Total Liabilities SHAREHOLDERS' EQUITY Preferred Stock - No Par Value, 500 Shares Authorized, 50 Shares Outstanding in 2011 and 2010 Common Stock – Par Value $0.01 Per Share, 100 Shares Authorized, Shares Issued: 2011-18,192;2010-17,895 Additional Paid in Capital Accumulated Other Comprehensive Loss, Net ) ) Deferred Compensation Payable in Common Stock AccumulatedDeficit ) ) Treasury Stock of 256 Common Shares in 2011 and 2010, at Cost ) ) Common Stock Held in Grantor Trust, 151 Shares in 2011 and 124 Shares in 2010 ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ (See accompanying notes to unaudited condensed consolidated financial statements.) 1 BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars and shares in thousands, except per share amounts) Three Months Ended March 31, Interest Revenue: Loans and Leases $ $ Securities Available for Sale: Taxable Non-Taxable 29 97 Other 72 26 Total Interest Revenue Interest Expense: Deposits Short-Term Borrowings FHLB Advances and Long-Term Debt Total Interest Expense Net Interest Revenue Provision for Loan Losses Net Interest Revenue after Provision for Loan Losses Non-Interest Revenue: Service Charges on Deposit Accounts Trust Income Securities Gains Other Income Total Non-Interest Revenue Non-Interest Expense: Salaries Pensions and Employee Benefits Net Occupancy Expense Furniture and Equipment Expense Intangible Amortization Losses on Other Real Estate Owned Gains on Repossessed and Other Assets (3 ) ) ATM Processing Expense FDIC Assessments Telephone and Data Line Expense Legal Expense Other Real Estate Carrying Cost Expense Other Expense Total Non-Interest Expense Income Before Income Taxes Income Tax Expense 53 NetIncome Effective Preferred Stock Dividend NetIncome to Common Shareholders $ $ Basic Earnings Per Common Share $ $ Diluted Earnings Per Common Share $ $ Weighted-Average Common Shares Outstanding – Basic Weighted-Average Common Shares Outstanding – Diluted (See accompanying notes to unaudited condensed consolidated financial statements.) 2 BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME - For the Three Months Ended March 31, 2011 and 2010 (Dollars and shares in thousands, except per share amounts) Preferred Stock Common Stock Shares Issued Common Stock Amount AdditionalPaid in Capital Accumulated Other Compre-hensive Loss Net Deferred Compensation Payable in Common Stock Accumu-lated Deficit Treasury Stock Common Stock Held in Grantor Trust Total Balance, January1, 2011 $ ) $ $ ) $ ) $ ) $ Comprehensive income: Net income Recognized net periodicpension benefit cost, net of taxes 70 70 Change in fair value ofsecurities available for sale,net of taxes ) ) Total comprehensive income Amortization of preferred stock discount ) - Dividends-preferred ) ) Purchase of deferredcompensation shares 73 ) - Deferred compensation paid incommon stock held in grantor trust (5 ) 5 - Stock compensation expense 26 26 Common stock issued 3 Balance, March 31, 2011 $ ) $ $ ) $ ) $ ) $ Balance, January 1, 2010 $ ) $ $ ) $ ) $ ) $ Comprehensive income: Net income Recognized net periodicpension benefit cost, net oftaxes 74 74 Change in fair value ofsecurities available for sale, net of taxes Total comprehensive income Amortization of preferred stock discount ) - Dividends-preferred ) ) Purchase of deferred compensation shares 36 ) - Deferred compensation paid incommon stock held in grantor trust ) 13 - Stock compensation expense 29 29 Restricted stock fully vested 5 - Balance, March 31, 2010 $ ) $ $ ) $ ) $ ) $ (See accompanying notes to unaudited condensed consolidated financial statements.) 3 BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation of premises and equipment Amortization and accretion of premiums and discounts, net Amortization of intangible assets Provision for loan losses Securities gains, net (484 ) (837 ) Loss on other real estate owned Gains on repossessed and other assets (3 ) (206 ) Gain on sale of loans originated for sale (213 ) (155 ) Stock compensation expense 26 29 Increase in cash surrender value of life insurance (153 ) (151 ) Changes in operating assets and liabilities: Loans originated for sale (12,484 ) (12,130 ) Loans sold Decrease in accrued income receivable 39 Decrease in other assets Decrease in other liabilities (197 ) (31 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Net decrease (increase) in interest-bearing deposits in other financial institutions (82,934 ) Net decrease in loans and leases Proceeds from sales of other real estate owned, net Purchases of premises and equipment (157 ) (202 ) Proceeds from sales of securities available for sale Proceeds from maturities of securities available for sale Purchases of securities available for sale (151,651 ) (72,547 ) Net cash used in investing activities (38,208 ) (93,509 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits Payments of FHLB advances and long-term debt (62 ) (57 ) Issuance of common stock - Dividends paid (625 ) (604 ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (3,515 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes (received) paid, net (5,804 ) 4 Supplemental schedule of non-cash investing and financing activity Loans transferred to other real estate owned (See accompanying notes to unaudited condensed consolidated financial statements.) 4 BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 Note 1: General Information The accompanying unaudited condensed consolidated financial statements of BancTrust Financial Group, Inc. and its subsidiary bank (referred to collectively in this discussion as "BancTrust," "the Company," "our," "us" or "we") have been prepared in accordance with U.S. generally accepted accounting principles and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for audited financial statements.The information furnished reflects all adjustments and consolidating entries, consisting of normal and recurring accruals, which in the opinion of management of the Company ("Management") are necessary for a fair presentation of the results for the interim periods.Results for interim periods may not necessarily be indicative of results to be expected for the year or any other period. For further information, refer to the consolidated financial statements and notes thereto included in the Company's annual report on Form 10-K for the year ended December 31, 2010. Estimates In preparing the consolidated financial statements, Management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statement of condition and revenues and expenses for the period. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for loan and lease losses and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. A substantial portion of the Company's loans are secured by real estate in the Southern two-thirds of Alabama and Northwest Florida. Accordingly, the ultimate collectability of a substantial portion of the Company's loan portfolio is susceptible to changes in market conditions in these areas. Management believes that the allowance for losses on loans and leases is adequate. Management uses available information to recognize losses on loans and leases, and future additions to the allowance may be necessary based on changes in economic conditions. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Company's allowance for loan and lease losses. Such agencies may require the Company to make changes to the allowance based on their judgment about information available to them at the time of their examination. Reclassifications Certain reclassifications of 2010 balances have been made to conform to classifications used in 2011. These reclassifications did not change shareholders' equity or net income. 5 Note 2: Recent Accounting Pronouncements In July 2010, the Financial Accounting Standards Board (“FASB”) issued an update to the accounting standards for disclosures associated with credit quality and the allowance for loan and lease losses.This update requires additional disclosures related to the allowance for loan and lease losses with the objective of providing financial statement users with greater transparency about an entity’s loan and lease loss reserves and overall credit quality.Additional disclosures include presenting on a disaggregated basis the aging of receivables, credit quality indicators and troubled debt restructurings and their effect on the allowance for loan and lease losses.The provisions of this update are effective for interim and annual periods ending on or after December 15, 2010, except for the disclosures about activity that occurs during a reporting period, which are effective for interim and annual reporting periods beginning on or after December 15, 2010.The adoption of this updated standard did not have a material impact on the Company’s financial condition or results of operations; however, the updated standard did increase the number of disclosures in the notes to the consolidated financial statements. In January 2010, the FASB issued an update to the accounting standards for the presentation of fair value disclosures.The new guidance requires disclosures about inputs and valuation techniques for Level 2 and Level 3 fair value measurements, clarifies two existing disclosure requirements and requires two new disclosures as follows: (1) a “gross” presentation of activities (purchases, sales, and settlements) within the Level 3 rollforward reconciliation, which will replace the “net” presentation format; and (2) detailed disclosures about the transfers in and out of Level 1 and Level 2 measurements. This guidance is effective for the first interim or annual reporting period beginning after December 15, 2009, except for the gross presentation of the Level 3 rollforward information, which is required for annual and interim reporting periods beginning after December 15, 2010. The Company adopted the fair value disclosures guidance on January 1, 2010, except for the gross presentation of the Level 3 rollforward information guidance, which was adopted by the Company on January 1, 2011. In April 2011, the FASB issued an update to the accounting standards to provide additional guidance to assist creditors in determining whether a restructuring is a troubled debt restructuring (“TDR”). The provisions of this update are effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. For purposes of measuring the impairment of newly identified receivables as a result of applying this guidance, an entity should apply the provisions prospectively for the first interim or annual period beginning on or after June 15, 2011. The information required to be disclosed regarding TDRs within the new credit quality disclosures will now be required for interim and annual periods beginning on or after June 15, 2011 as well. The Company is currently evaluating the impact of adoption on its financial position and results of operations, but does not believe that adoption will have a material impact. 6 Note 3: Securities Available for Sale The Company classifies all its investment securities as available for sale. The following summary sets forth the amortized cost and the corresponding fair value of investment securities available for sale at March 31, 2011 and December31, 2010: (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value March31, 2011 U.S. Treasury securities $ $
